DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the response filed 12/17/20, Applicant has amended independent claims 1, 6, 9 and 14, and has made minor editorial changes to other claims.  In response to Applicant’s amendment, an issue regarding 35 U.S.C. 112(a) is raised below.  Further, Applicant argues that the cited prior art references fail to teach the newly added limitations.  These claim amendments are addressed based on the cited prior art in the rejection below.
Claim Objections
Claims 1, 3-9 and 11-15 are objected to because of the following informalities:
In claims 1, 6, 9 and 14, the first occurrence of the acronym “UL” should be defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
and information regarding a UL-UL relationship are included in the “information about the direction of the beam” used to perform beamforming of the uplink reference signal or channel.  Prior claim 2, which similarly finds support in paragraphs [0213]-[0216] of the specification, indicates that the information comprises one or the other of a DL-UL and UL-UL relationship, but not both simultaneously. Accordingly, the amendment to claims 1, 6, 9 and 14 are not supported by the specification as originally filed, and contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9 and 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6, lines 13-14; claim 9, lines 17-18; and claim 14, lines 16-17 share similar antecedent basis issues with claim 1 and should likewise be corrected.
Regarding claims 4 and 12, due to the cancelation of claims 2 and 10, recitation of “the at least one second uplink reference signal” in claim 4, lines 7-8 and in claim 12, lines 7-8 now lack antecedent basis, as no “second uplink reference signal” is previously recited.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-6, 8, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. U.S. Patent App. Pub. No. 2019/0132850 (hereinafter “Sun”) in view of Huawei “Beam Indication for Control and Data Channels” (hereinafter “Huawei”) and Wu et al. U.S. Patent App. Pub. No. 2020/0220582 (hereinafter “Wu”).
Regarding claims 1 and 9, Sun discloses a user equipment (UE) performing a method, the user equipment comprising a communicator (i.e. transmitting/receiving units 801/802 – Fig. 8), at least one memory storing a program and at least one processor (see ¶ [0150]), the processor configured to execute the program, including the steps of receiving, from a base station, information about a direction of a beam to be used for transmission of the uplink reference signal or channel, as Sun discloses that a base station transmits a response to a user device at step 302 (see Fig. 3), the response including beam direction information in the random access response (see ¶¶ [0009], [0111]), performing beamforming on the uplink reference signal or channel based on the information about the direction of the beam, as Sun discloses that the user device 310 performs beamforming at step 303 based on the beam direction derived from feedback information (see ¶ [0112], also see ¶ [0042]), and transmitting the beamformed uplink reference signal or channel to the base station (step 303 – Fig. 3).
Sun does not disclose that the information about the direction of the beam comprises a first relationship between each resource allocated to at least one downlink reference signal or channel and each resource allocated to the at least one uplink reference signal or channel, and a 
Huawei discloses indicating a UE beam for transmission by referring to previously transmitted DL/UL RS (see p. 6, section 3.2), and further discloses supporting a common DL/UL beam indication signaling format including a UL indicator to indicate spatial QCL assumption between UL transmission and UL SRS/PRACH, and indicating UL beam by DL indicator when beam correspondence holds (see pp. 4-5, section 2.2), where Huawei further describes supporting QCL association between DMRS ports/port groups of UE search space and CSI-RS resources, and configuration/indication of such QCL association by signaling (see p. 6, Proposal 5).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information about the direction of a beam by information about a relationship between resources allocated to at least one downlink reference signal or channel and resources allocated to at least one uplink reference signal or channel, as suggested by Huawei, in the system of Sun, to reduce signaling overhead when beam correspondence exists.
Further, Wu discloses that a base station may configure a first correspondence relationship between one or more uplink beams and one or more downlink beams, and configure a second correspondence between the one or more uplink beams and an uplink reference signal channel, and receiving data according to the first and second correspondence relationships (see Figs. 1-2 – steps 201, 202; ¶¶ [040]-[0055]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information about a first relationship between resources allocated to a DL reference signal/channel and resources allocated to an uplink reference signal/channel, and a second relationship between resources allocated to a first UL reference signal/channel and resources allocated to the uplink reference 
Regarding claims 3 and 11, in the proposed combination of Sun with Huawei and Wu, Huawei discloses that information about whether to perform beamforming on the uplink reference signal is based on the information about the first or second relationships as information regarding a QCL assumption is provided, and where beamforming is thus performed based on the indication information (see section 2.2).
Regarding claims 4 and 12, in the proposed combination of Sun with Huawei and Wu, Wu discloses that the information about the first relationship comprises information about at least one of a relationship between the at least one downlink reference signal/channel and the at least one uplink reference signal/channel corresponding thereto, and the information about the second relationship comprises information about at least one of a relationship between the at least one first uplink reference signal/channel and the at least one uplink reference signal/channel corresponding thereto (see ¶¶ [0042]-[0047]).
Regarding claims 5 and 13, in the proposed combination, Sun discloses that the information about the direction of the beam comprises direction information of an indicator or channel indicating the direction of a beam to be used for the transmission of the uplink reference channel or signal (¶ [0112]).
Regarding claims 6 and 14, Sun discloses a base station and method of receiving an uplink reference signal or channel in a wireless communication system, the base station comprising a communicator (i.e. transmitting/receiving units 701/702 – Fig. 7), at least one memory storing a program and at least one processor (see ¶ [0150]), the processor configured to execute the program, including the steps of transmitting, to a user equipment, information about 
Sun does not disclose that the information about the direction of the beam comprises a first relationship between each resource allocated to at least one downlink reference signal or channel and each resource allocated to the at least one uplink reference signal or channel, and a second relationship between each resource allocated to at least one first UL reference signal or channel and the at least one uplink reference signal or channel.
Huawei discloses indicating a UE beam for transmission by referring to previously transmitted DL/UL RS (see p. 6, section 3.2), and further discloses supporting a common DL/UL beam indication signaling format including a UL indicator to indicate spatial QCL assumption between UL transmission and UL SRS/PRACH, and indicating UL beam by DL indicator when beam correspondence holds (see pp. 4-5, section 2.2), where Huawei further describes supporting QCL association between DMRS ports/port groups of UE search space and CSI-RS resources, and configuration/indication of such QCL association by signaling (see p. 6, Proposal 5).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information about the direction of a beam by information about a relationship between resources allocated to at least one downlink reference signal or channel and resources allocated to at least one uplink reference signal or channel, as suggested by Huawei, in the system of Sun, to reduce signaling overhead when beam correspondence exists.
Further, Wu discloses that a base station may configure a first correspondence relationship between one or more uplink beams and one or more downlink beams, and configure a second correspondence between the one or more uplink beams and an uplink reference signal 
Regarding claim 8, in the proposed combination, Sun discloses that transmitting the information about the direction of the beam to be used for the transmission of the uplink reference signal or channel comprises transmitting a downlink reference signal, as Sun discloses, prior to the RACH procedure, the user device may receive a DL reference signal from the BS (¶ [0108]), and changing the information about the direction of the beam based on a report from the user equipment regarding the downlink reference signal, as Sun discloses that, if channel reciprocity holds, transmission beamforming and reception beamforming may be optimized using a correlation between a transmitting beam and a receiving beam, such that the optimal beam for DL transmission may also be used for UL reception (see ¶¶ [0076], [0080], [0107]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view Huawei and Wu, as applied to claims 6 and 14 above, and further in view of Yi et al. U.S. Patent App. Pub. No. 2020/0288482 (hereinafter “Yi”).
Regarding claims 7 and 15, Sun in combination with Huawei and Yu disclose a base station for transmitting information about a beam to be used for transmission of an uplink reference signal, as described above, but do not disclose configuring resources allocated to the 
Yi discloses providing an indication of deactivation of resources when conveying beam information (¶ [0199]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide information indicating deactivation of resources allocated to an uplink reference signal or channel, as suggested by Yi, in the base station of Sun, Huawei and Wu, as it reduces processing consumed associated with the deactivated resources.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/1/2021